Exhibit 10.1

 

2005 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

OF

NOBLE ENERGY, INC.

 


STOCK OPTION AGREEMENT


 

THIS AGREEMENT, made as of the          day of                              , by
and between NOBLE ENERGY, INC., a Delaware corporation (the “Company”),
and                                    (“Director”),

 

WITNESSETH THAT:

 

WHEREAS, the 2005 Stock Plan for Non-Employee Directors of Noble Energy, Inc.
(the “Plan”) as adopted by the Board of Directors of the Company and approved by
the stockholders of the Company to be effective as of April 26, 2005 (said Plan,
as in effect from time to time, the “Plan”), provides for the grant of options
to purchase shares of the Company’s common stock, par value $3.33-1/3 per share
(“Common Stock”), to the Company’s Non-Employee Directors (as defined in the
Plan) upon the terms and conditions specified under the Plan; and

 

WHEREAS, Director is a Non-Employee Director of the Company who has been granted
an option to purchase shares of Common Stock pursuant to the Plan;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows with respect to such option:

 

1.             Grant of Option, Option Period and Terms of Exercise of Option. 
The Company hereby grants to Director the option to purchase, as hereinafter set
forth,                  shares of Common Stock at the price of
$                   per share, for a period commencing one year from the date of
this Agreement and terminating on the first to occur of (i) the expiration of
ten years from the date of this Agreement and (ii) the date on which Director’s
service as a director of the Company terminates for any reason; provided,
however, that:

 

(a)           If Director ceases to be a director of the Company on account of
Director’s (i) fraud or intentional misrepresentation, or (ii) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
Affiliate (as defined in the Plan), this option shall automatically terminate
and be of no further force or effect as of the date Director’s directorship
terminated;

 

--------------------------------------------------------------------------------


 

(b)           If Director dies or becomes disabled (within the meaning of
section 22(e)(3) of the Internal Revenue Code of 1986, as amended, as determined
by the Board of Directors of the Company in its discretion) while a director of
the Company, or Director ceases to be a regular director of the Company because
of age in accordance with the mandatory retirement provisions of Article III of
the By-Laws of the Company, this option shall become exercisable in full and may
be exercised prior to the earlier of (i) the expiration of five years after such
death or disability, or (ii) the expiration of the exercise period applicable to
this option, but not thereafter, by Director, the executor or administrator of
the estate of Director, or by the person or persons who shall have acquired this
option by bequest or inheritance or permitted transfer, as the case may be;

 

(c)           If the directorship of Director is terminated within the exercise
period applicable to this option for any reason other than a reason specified in
subparagraphs (a) and (b) of this paragraph 1, this option may be exercised, to
the extent Director was able to do so at the date of termination of the
directorship, prior to the earlier of (i) the expiration of five years after
such termination, or (ii) the expiration of the exercise period applicable to
such Option, but not thereafter; or

 

(d)           If a Change in Control (as defined below) occurs while Director is
a director of the Company, this option shall become exercisable in full and may
be exercised prior to the expiration of the exercise period applicable to this
option, but not thereafter.  For the purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if:

 

(1)           individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least fifty-one percent (51%) of the Board of Directors of the
Company, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board;

 

(2)           the stockholders of the Company shall approve a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the stockholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own outstanding voting
securities representing at least fifty-one percent (51%) of the combined voting
power entitled to vote generally in the election of directors (“Voting
Securities”) of the reorganized, merged or consolidated company;

 

2

--------------------------------------------------------------------------------


 

(3)           the stockholders of the Company shall approve a liquidation or
dissolution of the Company or a sale of all or substantially all of the stock or
assets of the Company; or

 

(4)           any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of the Company or
any of its subsidiaries, or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate twenty-five percent (25%) or more of either
(i) the then outstanding shares of Common Stock, or (ii) the Voting Securities
of the Company, in either such case other than solely as a result of
acquisitions of such securities directly from the Company.  Without limiting the
foregoing, a person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise has or shares the power to
vote, or to direct the voting of, or to dispose, or to direct the disposition
of, Common Stock or other Voting Securities of the Company shall be deemed the
beneficial owner of such Common Stock or Voting Securities.

 

Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred for purposes of subparagraph (4) of this paragraph
1(d) solely as the result of an acquisition of securities by the Company which,
by reducing the number of shares of Common Stock or other Voting Securities of
the Company outstanding, increases (i) the proportionate number of shares of
Common Stock beneficially owned by any person to twenty-five percent (25%) or
more of the shares of Common Stock then outstanding or (ii) the proportionate
voting power represented by the Voting Securities of the Company beneficially
owned by any person to twenty-five percent (25%) or more of the combined voting
power of all then outstanding Voting Securities; provided, however, that if any
person referred to in clause (i) or (ii) of this sentence shall thereafter
become the beneficial owner of any additional shares of Common Stock or other
Voting Securities of the Company (other than a result of a stock split, stock
dividend or similar transaction), then a Change in Control of the Company shall
be deemed to have occurred for purposes subparagraph (4) of this paragraph 1(d).

 

3

--------------------------------------------------------------------------------


 

This option is a nonqualified stock option and will not be treated as an
incentive stock option qualified under Section 422 of the Internal Revenue Code
of 1986, as amended.

 

3.             Agreement of Director Regarding Directorship.  Director hereby
agrees to continue to serve the Company as a director for a period of at least
one year from the date hereof at the retainer rate and fee schedule in effect as
of the date hereof or at such changed rate or schedule as the Company from time
to time may establish, unless Director dies or becomes disabled or subject to
the mandatory retirement provisions of Article III of the By-laws of the
Company.

 

4.             Requirement of Directorship.  Except as provided in paragraph 1
hereof, the option granted hereby may not be exercised unless Director is at the
time of exercise serving as a director of the Company.

 

5.             Exercise of Option.  This option may be exercised by written
notice signed by Director and delivered to the President of the Company or sent
by United States registered or certified mail, postage prepaid, addressed to the
Company (for the attention of its President) at its corporate office in Houston,
Texas.  Such notice shall state the number of shares as to which the option is
exercised and shall be accompanied by the full amount of the purchase price of
such shares.  Any such notice shall be deemed given on the date on which the
same was deposited in a regularly maintained receptacle for the deposit of
United States mail, addressed and sent as above-stated.  Promptly after demand
by the Company, Director shall pay to the Company an amount equal to any
applicable withholding taxes due in connection with the exercise of this
option.  Payment of the purchase price of the shares and payment of any
applicable withholding taxes can be accomplished under the broker-assisted
exercise program administered by the Company’s designee, if any, then in effect.

 

6.             Delivery of Certificates Upon Exercise of Options.  Delivery of a
certificate or certificates representing the purchased shares of common stock of
the Company shall be made promptly after receipt of notice of exercise and
payment of the purchase price and the amount of any withholding taxes to the
Company, if required, provided that the Company shall have such time as it
reasonably deems necessary to qualify or register such shares under any law or
governmental rule or regulation or list such shares on any exchange that it
deems desirable or necessary.

 

7.             Adjustments Upon Change in Common Stock.  In the event that
before delivery by the Company of all the shares in respect of which this option
is hereby granted, the Company shall have effected a common stock split or
dividend payable in common stock, or the outstanding common stock of the Company
shall have been combined into a smaller number of shares, the shares still
subject to the option hereby granted shall be increased or decreased to reflect
proportionately the increase or decrease in the number of shares outstanding,
and the purchase price per share shall be decreased or increased so that the
aggregate purchase price for all the then optioned shares shall

 

4

--------------------------------------------------------------------------------


 

remain the same as immediately prior to such split, dividend or combination.  In
the event of a reclassification of stock not covered by the foregoing, or in the
event of a liquidation or reorganization, including a merger, consolidation or
sale of assets, it is agreed that the Board of Directors of the Company shall
make such adjustments, if any, as it may deem appropriate in the number,
purchase price and kind of shares still subject to the option hereby granted.

 

8.             Transferability.  The option evidenced hereby is not transferable
by Director other than (i) by will or the laws of descent and distribution or
(ii) to a permitted transferee (as defined in the Plan) in accordance with the
provisions of the Plan.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

NOBLE ENERGY, INC.

 

 

 

 

 

By:

 

 

 

 

Charles. D. Davidson

 

 

Chairman, President and CEO

 

 

 

 

 

DIRECTOR

 

 

 

 

 

 

 

 

Director Signature

 

 

 

 

 

 

 

 

Director Printed Name

 

6

--------------------------------------------------------------------------------